Appeal by defendant: (1) from a judgment of the County Court, Kings County, rendered June 17,1960 convicting him, after a jury trial, on two counts of carrying a dangerous weapon, as a felony (Penal Law, § 1897, subd. 4), and sentencing him as a third felony offender, to serve a term of 3% to 5 years; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.